Case 6:19-cv-01304-WWB-GJK Document 80 Filed 08/03/20 Page 1 of 3 PageID 1321




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


   EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,

                  Plaintiff,

   MORTEZA JAVADI,                                     CASE NO.: 6:19-cv-1304-ORL-78GJK
   Individually,

                  Plaintiff-INTERVENOR

   v.

   CHALFONT & ASSOCIATES GROUP, INC.
   d/b/a McDonald’s,

               Defendant.
   _______________________________________/

                               JOINT NOTICE OF SETTLEMENT

           Plaintiff-Intervenor Morteza Javadi (“Javadi”) and Defendant Chalfont & Associates

   Group, Inc., doing business as McDonald’s (“Chalfont”) (collectively “the Parties”), pursuant

   to Local Rule 3.08(a), Local Rules for the Middle District of Florida, hereby file this Joint

   Notice of Settlement and state as follows:

           The Parties jointly notify the Court that they have reached a negotiated resolution of

   Javadi’s claims against Chalfont. Per the terms of the settlement agreement, the Parties will

   file a joint dismissal of Javadi’s claims with prejudice, which will occur in approximately 26

   days.
Case 6:19-cv-01304-WWB-GJK Document 80 Filed 08/03/20 Page 2 of 3 PageID 1322




   Submitted this 3rd day of August, 2020.



                                             Respectfully submitted,


   By:/s/ Phillip K Moeller                  By: /s/ Lori R. Benton
      Phillip K. Moeller                         Lori R. Benton, Trial Counsel
      Florida Bar No. 113032                     Florida Bar No. 708429
      Email: pmoeller@itsaboutjustice.law        Email: lbenton@fordharrison.com
      Cohen Law Group                            Daniel K. Miles
      350 N. Lake Destiny Road, Suite 300        Florida Bar No.119930
      Maitland, FL 32751                         Email: dmiles@fordharrison.com
      (407) 478-4878 Telephone
      (407) 875-0055 Facsimile                   FORD & HARRISON LLP
                                                 300 South Orange Avenue, Suite 1300
      Attorney for Plaintiff-Intervenor          Orlando, FL 32801
                                                 (407) 418-2300 Telephone
                                                 (407) 418-2327 Facsimile

                                                 Attorneys for Defendant
Case 6:19-cv-01304-WWB-GJK Document 80 Filed 08/03/20 Page 3 of 3 PageID 1323




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

   filing to:

    Oshia Gainer Banks, Trial Counsel            Robert Weisberg, Regional Attorney
    Email: Oshia.Banks@eeoc.gov                  Kristen Foslid, Supervisory Trial Attorney
    U.S. Equal Employment Opportunity            Email: Kristen.Foslid@eeoc.gov
    Commission                                   Equal Employment Opportunity
    Miami District Office                        Commission
    Miami Tower                                  Miami District Office
    100 S.E. 2nd Street, Suite 1500              Miami Tower
    Miami, Florida 33131                         100 S.E. 2nd Street, Suite 1500
    (786) 648-5861 Telephone                     Miami, Florida 33131
    (305) 808-1835 Facsimile                     (305) 808-1803 Telephone

    Phillip K. Moeller
    Email: pmoeller@itsaboutjustice.law
    Cohen Law Group
    350 N. Lake Destiny Road, Suite 300
    Maitland, FL 32751
    (407) 478-4878 Telephone
    (407) 875-0055 Facsimile



                                              /s/ Lori R. Benton
                                              Lori R. Benton

   WSACTIVELLP:11672463.1
